 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL STANFORD,                                  No. 1:19-cv-01634-NONE-HBK (PC)
12                       Plaintiff,                      ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATION
13            v.,
                                                         (Doc No. 13)
14

15    L. SANTILLAN; S. HARRIS, R.
      MONTANO,
16
                          Defendants.
17

18

19
            Plaintiff Michael Stanford is a state prisoner proceeding pro se and in forma pauperis in
20
     this civil rights action brought pursuant to 42 U.S.C. § 1983. This matter was referred to a United
21
     States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
22
            On August 11, 2020, the then-assigned magistrate judge issued findings and
23
     recommendations, recommending that this action be dismissed due to plaintiff’s failure to
24
     prosecute his action, failure to state a claim, and failure to comply with the court’s orders. (Doc.
25
     No. 13 at 1-2.) The recommendations were served on plaintiff and contained notice that any
26
     objections thereto were to be filed within thirty (30) days. (Id.) To date, plaintiff has not filed
27
     any objections and the time to do so has long since passed.
28
                                                        1
 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 2   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 3   and recommendations to be supported by the record and proper analysis.

 4          Accordingly,

 5            1.    The findings and recommendations issued on August 11, 2020 (Doc. No. 13) are

 6                  adopted in full;

 7            2.    The clerk of court shall terminate any motions/deadlines, enter judgment

 8                  accordingly, and close this case.

 9
     IT IS SO ORDERED.
10

11      Dated:     May 18, 2021
                                                        UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
